OPINION OF THE COURT
Abdus-Salaam, J.
Defendant Mark Garrett was convicted after trial of two counts of murder in the second degree for killing a 13-year-old girl. The evidence against defendant included his confession, which he maintained was false and had been coerced by police. In this appeal, we are asked to determine whether the People committed a constitutional violation (see Brady v Maryland, 373 US 83 [1963]) when they did not disclose that a federal civil action had been brought against one of their police witnesses, a homicide detective who interrogated defendant, alleging that the detective engaged in police misconduct in an unrelated case. We hold that the People’s failure to disclose this evidence did not constitute a Brady violation.
*881I.
On July 18, 1998, Suffolk County police were called to investigate an overwhelming odor in a neighborhood in Wyandanch. The police discovered a dead body bundled up in sheets and dark colored plastic behind the fence of defendant’s mother’s home. Homicide detectives interviewed Frank Garrett, defendant’s brother, and his girlfriend, J.C., who lived near defendant’s mother. The detectives learned that J.C.’s 13-year-old daughter, L.C., had been missing for almost two weeks and that she was last seen leaving her home with defendant. Defendant, who was then on parole, had previously lived with his brother and J.C., and often visited his mother’s home, but he had not been seen since L.C.’s disappearance. J.C. helped the detectives locate L.C.’s dental records, which were used to positively identify the dead body as L.C. on July 21st.
On July 23rd, detectives located defendant in an unoccupied residence in Coram, New York and arrested him pursuant to an outstanding parole warrant. They then transported defendant to the homicide bureau in Yaphank, where he was interrogated by several detectives, including Detective Vincent O’Leary. Although defendant initially denied any involvement in L.C.’s death, he eventually confessed orally and in writing that he had killed L.C. at his mother’s home. In a signed sworn statement, defendant said that he had “wanted to have sex with [L.C.],” and when she refused, he grabbed her “tight around her chest and lift[ed] her up off the ground . . . a lot of times,” at one point holding her in “a full nelson” by “squeezing her around the chest.” L.C. went limp in defendant’s arms, and when he could not revive her, he bound her body in electrical wire, wrapped it in sheets and garbage bags, and threw her over his mother’s fence into an adjacent yard. After providing this statement, defendant drew a sketch of the crime scene and marked several crime scene photographs to depict, among other things, where he had deposited L.C.’s body.
Defendant was indicted on three counts of murder in the second degree (see Penal Law § 125.25). Prior to trial, defendant filed a demand for discovery, in which he generally requested that the People disclose all Brady material. He also moved to suppress his confession as false and involuntarily made. At a suppression hearing held in November 1999, the People presented testimony from Detective O’Leary and Detective Eugene Walsh. These witnesses testified, in essence, that after defendant was advised of and waived his Miranda rights, he voluntar*882ily confessed to the murder without being coerced to do so. Defendant offered a very different version of events: he testified at the hearing that the detectives never read him his Miranda rights and that they coerced him into signing a false confession by subjecting him to intense physical and psychological abuse. Defendant also presented the testimony of several witnesses, including two other homicide detectives who had interrogated him. While questioning Detective Samuel DeJesus, defense counsel asked the detective whether he or Detective O’Leary had been “involved in the James Halverson homicide case,” which counsel explained “was a case involving a false confession.” The suppression court sustained the prosecutor’s objection to this line of questioning. After the hearing, the court denied defendant’s suppression motion.
At trial, the People presented defendant’s incriminating statements primarily through Detective O’Leary’s testimony. The jury also considered circumstantial evidence implicating defendant in L.C.’s death, including testimony that the electrical wire and sheets found on L.C.’s body matched wire and sheets seized from defendant’s mother’s home, that L.C. was last seen alive leaving her home with defendant, and that, according to J.C., L.C. left with defendant to go to his mother’s home. Detective O’Leary also testified that defendant’s bedding and belongings were found in an interior, windowless hallway in the residence where he was arrested, indicating that he had been attempting to avoid detection. While cross-examining Detective O’Leary, defense counsel again referenced “the Halverson case,” this time asking O’Leary if he worked on that case or was “familiar” with it. The prosecutor objected and defense counsel explained, at a sidebar, that O’Leary’s involvement in the Halverson case was relevant because that case allegedly involved a false confession. The trial court sustained the objection and defense counsel did not pursue the inquiry further.
The jury returned a verdict convicting defendant of depraved indifference murder (see Penal Law § 125.25 [2]) and felony murder (id. at [3]), and in June 2000, he was sentenced to two concurrent indeterminate terms of 25 years to life in prison. The Appellate Division affirmed on direct appeal (see People v Garrett, 8 AD3d 676 [2d Dept 2004], lv denied 3 NY3d 674 [2004]). The court held, among other things, that the suppression hearing evidence established that defendant’s incriminating statements were made voluntarily after he was advised of his Miranda rights, and that the trial evidence was legally suf*883ficient to establish defendant’s guilt beyond a reasonable doubt (see id. at 676-677).
In December 2009, defendant, acting pro se, moved pursuant to CPL 440.10 to vacate his judgment of conviction. Defendant claimed that the People committed a Brady violation by failing to disclose to him that an unrelated civil action had been brought against Detective O’Leary and Suffolk County in United States District Court for the Eastern District of New York (hereinafter, EDNY) based on O’Leary’s alleged police misconduct in an arson case. According to an EDNY docket printout submitted in support of defendant’s motion, the civil complaint was filed on June 1, 1998, and was answered by O’Leary and Suffolk County via the Suffolk County Attorney on June 18, 1998, more than a month before defendant’s arrest. The Federal District Court ordered the Suffolk County District Attorney’s Office to unseal its files related to the civil case in January 2001, and the case was ultimately settled in March 2001, after defendant’s trial and sentencing for murder had concluded.
The federal complaint alleged, in pertinent part, that O’Leary coerced the plaintiff, Keith Schroeter, into confessing to third-degree arson charges by repeatedly striking Schroeter in the head with a telephone book while he was handcuffed and physically forcing him to sign a written confession. Defendant asserted that, because Detective O’Leary was part of the prosecution’s team, the People had constructive knowledge and a duty to learn of these allegations during the prosecution of defendant’s case. Defendant further claimed that, had this information been properly disclosed, he would have used it to impeach O’Leary’s credibility at the suppression hearing or at trial. In opposition to defendant’s motion, the People submitted an attorney affirmation averring that they had no actual knowledge of the allegations against O’Leary until the District Attorney’s Office was ordered to unseal its files in January 2001, after defendant had been convicted and sentenced. The People argued in the alternative that, even if they had been aware of the allegations, the information did not constitute Brady material.
County Court denied defendant’s motion without a hearing. The court concluded that constructive knowledge of O’Leary’s alleged bad acts in a different case could not be imputed to the prosecution, and because the People demonstrated they had no actual knowledge of the federal action until after defendant had been convicted and sentenced, no Brady violation had occurred.
*884A Justice of the Appellate Division granted defendant leave to appeal (2010 NY Slip Op 81496[U] [2010]), and that court reversed the County Court order and remitted the matter for a hearing (People v Garrett, 106 AD3d 929, 930 [2d Dept 2013]). The Appellate Division determined that the civil allegations against O’Leary “constituted impeachment evidence” and that the People’s failure to disclose them “may have denied the defendant the opportunity to conduct an investigation leading to additional exculpatory or impeaching evidence” (id. at 931). The information was also material, according to the Appellate Division, because “the credibility of the detectives who obtained the defendant’s confession was of central importance in [defendant’s] case” and “other evidence tying him to the crime was weak” (id.). Contrary to County Court, the Appellate Division concluded that knowledge of the allegations could have been imputed to the People by “[someone] to whom the obligation under Brady extended, other than perhaps O’Leary himself’ (id. at 932). Accordingly, the court remitted the matter for a hearing “to determine whether the District Attorney’s office had sufficient knowledge of the suit against O’Leary so as to trigger its obligations under Brady” (id. at 931-932). A Judge of this Court granted defendant leave to appeal (see 21 NY3d 1042 [2013]) and we now reverse.1
IL
Brady proscribes “the suppression by the prosecution of evidence favorable to [the] accused . . . where the evidence is material either to guilt or to punishment” (373 US at 87). “The Brady rule is based on the requirement of due process,” and “Kits purpose is not to displace the adversary system as the primary means by which truth is uncovered,” but to ensure that the accused receives a fair trial (United States v Bagley, 473 US 667, 675 [1985]; see People v Bryce, 88 NY2d 124, 129 [1996]). The People, in their role as truth-seekers in criminal trials, have a “broad obligation to disclose exculpatory evidence,” but a mere breach of this duty does not offend the defendant’s due process rights unless all the “components of a true Brady viola*885tion” are established (Strickler v Greene, 527 US 263, 281 [1999]; see also Bagley, 473 US at 675 [“(U)nless the omission deprived the defendant of a fair trial, there was no constitutional violation . . . and absent a constitutional violation, there was no breach of the prosecutor’s constitutional duty to disclose”]). To make out a successful Brady claim, “a defendant must show that (1) the evidence is favorable to the defendant because it is either exculpatory or impeaching in nature; (2) the evidence was suppressed by the prosecution; and (3) prejudice arose because the suppressed evidence was material” (People v Fuentes, 12 NY3d 259, 263 [2009], citing Strickler, 527 US at 281-282; see People v Hayes, 17 NY3d 46, 50 [2011]; People v LaValle, 3 NY3d 88, 109-110 [2004]).
 In this case, the parties disagree as to all three essential Brady components. The People assert that the civil allegations against O’Leary were not favorable to defendant, suppressed by the prosecution, or material to defendant’s guilt, while defendant maintains that the allegations meet each one of these elements. We conclude that, although the civil allegations were favorable to defendant, he has not proved that the People suppressed that information or that he was prejudiced by its nondisclosure.2
*886A.
“Evidence is favorable to the accused if it either tends to show that the accused is not guilty or if it impeaches a government witness” (United States v Gil, 297 F3d 93, 101 [2d Cir 2002], citing Strickler, 527 US at 281-282; see also Fuentes, 12 NY3d at 263). Impeachment evidence “falls within the Brady rule” because, when used effectively, it “may make the difference between conviction and acquittal” (Bagley, 473 US at 676; see People v Baxley, 84 NY2d 208, 213 [1994]). However, the “favorable tendency” of impeachment evidence should be assessed without regard to the “weight of the evidence” as a whole (Kyles v Whitley, 514 US 419, 451 [1995]; see Walker v Kelly, 589 F3d 127, 140 [4th Cir 2009]; see also Lambert v Beard, 537 Fed Appx 78, 86 [3d Cir 2013] [citing Kyles and stating that “the Supreme Court has made clear that impeachment evidence is ‘favorable to the defense’ even if the jury might not afford it significant weight”]). In other words, impeachment evidence may be considered favorable to defendant even if it is not material to the defendant’s case.
Here, the civil allegations against O’Leary were favorable to defendant as impeachment evidence (see Strickler, 527 US at 281-282; Kyles, 514 US at 450-451). Defendant argued at the suppression hearing that O’Leary and other homicide detectives coerced him into making a false confession. The federal complaint made similar allegations against O’Leary: although it did not explicitly allege that the confession O’Leary procured was false, the complaint described coercive tactics O’Leary allegedly used to extract a confession against the plaintiffs will. This evidence clearly had an “impeachment character” that favored defendant’s false confession theory, and we reach this conclusion without determining what, if any, “effect” the complaint may have had on the verdict in light of the evidence as a whole (Walker, 589 F3d at 140; see Kyles, 514 US at 451).
B.
We consider now whether, under Brady’s second component, the People “suppressed” the favorable evidence, “either willfully or inadvertently” (see Strickler, 527 US at 282). Exculpatory or impeaching evidence is subject to Brady disclosure only if it is within the prosecution’s custody, possession, or control (see People v Santorelli, 95 NY2d 412, 421 [2000]; see People v Wright, 86 NY2d 591, 596 [1995]; see also Lavallee v Coplan, 374 F3d 41, 43 [1st Cir 2004]). What constitutes “possession or *887control” for Brady purposes “has not been interpreted narrowly” (Santorelli, 95 NY2d at 421), and it is beyond cavil that “the government’s duty to disclose under Brady reaches beyond evidence in the prosecutor’s actual possession” (United States v Risha, 445 F3d 298, 303 [3d Cir 2006]; see Kyles, 514 US at 437-438; Santorelli, 95 NY2d at 421). Specifically, the duty “encompasses evidence ‘known only to police investigators and not to the prosecutor’ ” (Strickler, 527 US at 280-281, quoting Kyles, 514 US at 438). As the Supreme Court explained in Kyles, in order to comply with Brady, “the individual prosecutor has a duty to learn of any favorable evidence known to the others acting on the government’s behalf in the case, including the police” (Kyles, 514 US at 437).
Applying Kyles, “this Court has charged the People with knowledge of exculpatory information in the possession of the local police, notwithstanding the trial prosecutor’s own lack of knowledge” (Santorelli, 95 NY2d at 421; see Wright, 86 NY2d at 598). Similarly, we have observed, as have many federal courts, that the People may be in “constructive” possession of information known to government officials who “engaged in a joint or cooperative investigation” of the defendant’s case (Santorelli, 95 NY2d at 421; see e.g. United States v Paternina-Vergara, 749 F2d 993, 997-998 [2d Cir 1984]). The rationale for the imputation of knowledge is that, when police and other government agents investigate or provide information with the goal of prosecuting a defendant, they act as “an arm of the prosecution,” and the knowledge they gather may reasonably be imputed to the prosecutor under Brady (see United States v Stewart, 433 F3d 273, 298 [2d Cir 2006] [noting that “the propriety of imputing knowledge to the prosecution . . . does not turn on the status of the person with actual knowledge” but what that person “did” to aid the prosecution]; e.g. United States v Morell, 524 F2d 550, 555 [2d Cir 1975] [imputing law enforcement agent’s knowledge of confidential file to prosecutors where agent supervised the witness, participated actively in the investigation and frequently sat at counsel table throughout the trial]).
However, there are limits to the extent exculpatory knowledge may fairly be imputed to the prosecution. Particularly relevant to this case, the First and Third Appellate Division departments have held that “[a] police officer’s secret knowledge of his own prior illegal conduct in [an] unrelated case[ ] will not be imputed to the prosecution for Brady purposes where the People had no knowledge of the corrupt officer’s ‘bad acts’ until after *888. . . trial” (People v Johnson, 226 AD2d 828, 829 [3d Dept 1996]; People v Vasquez, 214 AD2d 93, 95 [1st Dept 1995], lv denied 88 NY2d 943 [1996]; see e.g. People v Kinney, 107 AD3d 563, 564 [1st Dept 2013]; People v Longtin, 245 AD2d 807, 810 [3d Dept 1997], affd on other grounds 92 NY2d 640 [1998], cert denied 526 US 1114 [1999]). In Vasquez, the First Department explained that a police officer is “not acting as an ‘arm of the prosecution’ ” when he or she conceals his or her own criminal activity in a prior, unrelated case, and the People therefore have no duty to discover and disclose the officer’s “collateral criminal conduct” under Brady (214 AD2d at 101). At least one federal appellate court has similarly “refused to extend Brady’s constructive knowledge doctrine” where the police misconduct was known only to the officer and was unrelated to the case at hand (United States v Robinson, 627 F3d 941, 952 [4th Cir 2010]).
The Appellate Division appears to have implicitly determined that O’Leary’s knowledge of his own alleged misconduct and the civil action against him was not sufficient to trigger the People’s duty to discover and disclose this evidence (see 106 AD3d at 932, citing Vasquez, 214 AD2d 93). Nonetheless, the court remitted defendant’s case for a hearing to determine, essentially, whether anyone other than O’Leary “had knowledge of the civil action” that could have been imputed to the People (106 AD3d at 932). This was error.
A prosecutor’s “duty to learn” of favorable evidence known to those “acting on the government’s behalf” has generally been held to include information that directly relates to the prosecution or investigation of the defendant’s case (Kyles, 514 US at 429, 437-440 [evidence pointing to a person other than defendant as potential killer and contradicting state’s witnesses]; see e.g. Youngblood v West Virginia, 547 US 867, 868-870 [2006] [state trooper’s knowledge of note written by women Youngblood allegedly sexually assaulted that was inconsistent with state’s theory and consistent with defense of consent]; Bagley, 473 US at 670-672 [undisclosed contracts between main prosecution witnesses and federal agency agreeing to pay for information against Bagley]; Wright, 86 NY2d at 596 [victim’s status as police informant establishing “motive for prosecution witnesses to corroborate” his version of events and “to disbelieve . . . (the) defendant”]). It follows that, when a police officer engages in illegal conduct in the course of his or her investigation or prosecution of the defendant, knowledge of that *889misconduct may be imputed to the People for Brady purposes, regardless of the officer’s motivation or the prosecutor’s actual awareness (see Freeman v State of Georgia, 599 F2d 65, 69 [5th Cir 1979], cert denied 444 US 1013 [1980] [imputing to the prosecution investigating officer’s concealment of the identity of an exculpatory witness]; see also In re Siggers, 615 F3d 477, 480 [6th Cir 2010] [holding that Siggers’ allegations of “police misconduct and coercion resulting in the introduction of perjured testimony . . . would satisfy the second Brady requirement”]; compare People v Robertson, 12 NY2d 355, 359-360 [1963] [misconduct by police witness who gave false testimony discrediting the defendant’s involuntary confession defense “charged” to the prosecution even though they were unaware of the falsity and the false testimony was given unintentionally]). But there is a distinction between the nondisclosure of police misconduct “which has some bearing on the case against the defendant,” and the nondisclosure of such material which has “no relationship to the case against the defendant, except insofar as it would be used for impeachment purposes” (Vasquez, 214 AD2d at 100; see Robinson, 627 F3d at 952). In the latter circumstance, the offending officer is not acting as “an arm of the prosecution” when he or she commits the misconduct, and the agency principles underlying the imputed knowledge rule are not implicated (see id. at 101).
We need not “draw . . . hard and fast lines here about the scope of Brady imputation” (Robinson, 627 F3d at 952). We are satisfied that, under the circumstances of this case, the People had no constructive knowledge of the civil allegations against O’Leary. The allegations did not arise out of O’Leary’s investigation of defendant’s case or his actions as part of the prosecution’s team, nor were they directly related to defendant’s murder prosecution. The federal lawsuit concerned O’Leary’s alleged misconduct in an unrelated criminal case, and the allegations were, at most, collateral to defendant’s prosecution to the extent they may have provided impeachment material. Accordingly, O’Leary’s knowledge of his own alleged misconduct and the civil action against him could not be imputed to the People for Brady purposes.3
*890Defendant points out that, unlike Vasquez and other cases that concerned secret police misconduct, the civil allegations against O’Leary were contained in a “public federal lawsuit” filed before defendant was arrested. This is a distinction without a difference under the facts of this case, where the allegations against O’Leary could have been discovered only if the People had combed through the dockets of EDNY cases. Defendant asserts that this investigatory step is mandatory under Brady, specifically, he contends that the People were required to ask O’Leary whether he was being sued “in any court, for any reason related to his course of conduct as a Suffolk County Detective” and to “ conduct [ ] a cursory check in state and federal court to see if the Detective had any civil rights cases against him.”
We decline to construe the People’s Brady obligations so broadly. “ [I]t is one thing to require prosecutors to inquire about whether police have turned up exculpatory or impeachment evidence during their investigation. It is quite another to require them, on pain of a possible retrial, to conduct disciplinary inquiries into the general conduct of every officer working the case” (Robinson, 627 F3d at 952). While prosecutors should not be discouraged from asking their police witnesses about potential misconduct, if they feel such a conversation would be prudent, they are not required to make this inquiry to fulfill their Brady obligations. Similarly, the People have no affirmative duty to search the dockets of every case in every federal and state court in New York for complaints against their police witnesses. A contrary rule, taken to its logical extreme, would require prosecutors to search for cases in every jurisdiction where investigating officers had a previous or existing connection “just in case some impeaching evidence may show up” *891(United States v Lee Vang Lor, 706 F3d 1252, 1259-1260 [10th Cir 2013]; see Risha, 445 F3d at 304 [‘‘(Prosecutors are not required to undertake a ‘fishing expedition' in other jurisdictions to discover impeachment evidence"]). This would impose an unacceptable burden upon prosecutors that is likely not outweighed by the potential benefit defendants would enjoy from the information ultimately disclosed on account of the People’s efforts.
Accordingly, defendant has not demonstrated that the People suppressed the civil allegations in violation of Brady. As County Court determined, the People have adequately proved that they had no actual knowledge of the allegations until after trial when their Brady obligations had ceased. We further hold that O’Leary’s personal, pretrial knowledge of the allegations could not be imputed to the prosecutor, and that the prosecutor had no duty to inquire about the allegations or to search for the “public” lawsuit. Defendant has maintained throughout this litigation that O’Leary’s knowledge of the allegations against him resulted in the imputation of that knowledge to the prosecutor; he has never alleged that the imputation derived from the knowledge of any other police officer or member of the prosecution team. Having concluded that the People had no actual or constructive knowledge of the allegations, we need not remit this matter for a hearing on suppression (see 106 AD3d at 932).
C.
Even if we were to hold that the People suppressed the allegations against O’Leary, defendant’s Brady claim would still fail because the nondisclosed evidence “does not meet the materiality standard — the third prong required to establish a Brady violation” (Fuentes, 12 NY3d at 265). “In New York, where a defendant makes a specific request for a document, the materiality element is established provided there exists a ‘reasonable possibility’ that it would have changed the result of the proceedings” (id. at 263, citing People v Vilardi, 76 NY2d 67, 77 [1990]). “Where, as here, the defense did not specifically request the information, the test of materiality is whether ‘there is a reasonable probability that had it been disclosed to the defense, the result would have been different — i.e., a probability sufficient to undermine the court’s confidence in the outcome of the trial’ ” (People v Hunter, 11 NY3d 1, 5 [2008], quoting Bryce, 88 NY2d at 128; see Fuentes, 12 NY3d at 263).
We agree with the People that there was no reasonable probability that disclosure of the civil allegations against O’Leary *892would have changed the result of defendant’s proceedings. Although defendant claims he could have used the allegations to impeach O’Leary’s credibility at the suppression hearing or at trial, defendant previously tried and failed to admit similar impeachment evidence against O’Leary at both of these stages of the proceeding, and the courts sustained the prosecutor’s objections to the evidence based on relevance grounds. Thus, it seems unlikely that defendant would have had any greater success in admitting the evidence at issue here, which was only marginally more relevant. This Court has not squarely addressed whether, as some federal courts have held, inadmissible evidence may be considered “material” under Brady so long as it “could lead to admissible evidence” (Gil, 297 F3d at 104; see Hunter, 11 NY3d at 5 [citing Gil but declining to decide whether, as the defendant argued, “information would be subject to Brady even if it was not itself admissible in evidence”]; but see People v Scott, 88 NY2d 888, 891 [1996] [no Brady violation because “polygrapher’s opinions regarding the witness’s veracity are not admissible evidence”]; cf. People v Ennis, 11 NY3d 403, 414-415 [2008] [holding attorney not ineffective for failing to preserve Brady claim “that had little or no chance of success” because “inadmissibility of the exculpatory information prevented it from being material”]). In any case, defendant has failed to show what, if any, admissible evidence disclosure of the allegations against O’Leary would have led to.
Finally, “in the context of this case, the value of the undisclosed information as admissible impeachment evidence would have been, at best, minimal” (Fuentes, 12 NY3d at 264). In addition to O’Leary, Detective Walsh testified at the suppression hearing about defendant’s confession and the circumstances surrounding it. Since Walsh’s testimony largely corroborated O’Leary’s version of events, it is not reasonably probable that admission of the impeachment evidence would have resulted in the confession being suppressed. Moreover, the allegations concerned a collateral issue that was only tangentially relevant to defendant’s prosecution. Defendant’s confession was undoubtedly important to the People’s case, but unlike the Appellate Division, we do not consider the circumstantial evidence connecting defendant to the killing so “weak” as to compel the conclusion that the allegations against O’Leary constitute Brady material.
Accordingly, the Appellate Division order should be reversed and the order of County Court reinstated.

. In moving for reargument before the Appellate Division, the People asserted, for the first time, that further investigation had revealed that the Detective O’Leary named in the federal lawsuit was not the same Detective O’Leary who questioned defendant. Because such information is dehors the record, we must assume for the purposes of resolving this appeal that the O’Leary in the federal litigation is the same detective who was involved in defendant’s case.


.  As a preliminary matter, we note that, although County Court did not expressly state whether the contents of the civil complaint against Detective O’Leary were material for purposes of Brady, our decisions in People v LaFontaine (92 NY2d 470 [1998]) and People v Concepcion (17 NY3d 192 [2011]) do not bar us from deciding the materiality of that information. To be sure, LaFontaine and its progeny preclude our review of an entirely distinct alternative ground for affirmance which the court of first instance did not decide adversely to the appellant (see Concepcion, 17 NY3d at 196-197; LaFontaine, 92 NY2d at 472-474). However, for purposes of LaFontaine’s procedural bar, a court’s finding that the prosecution did not constructively possess or suppress potential Brady information and a court’s finding that the information is not material are not separate alternative grounds for decision, as neither finding is clearly separate and analytically distinct from the court’s determination that the information does not satisfy the multipronged Brady standard. Thus, in this case, as in other cases involving a single multipronged legal ruling, LaFontaine does not prevent us from reviewing all preserved aspects of the Brady issue simply because the nisi prius court neglected to mention an element of the multifactor Brady test (see generally People v Alfaro, 19 NY3d 1075, 1076-1077 [2012] [upon review of the trial court’s multipronged Molineux ruling, this Court affirmed the trial court’s decision by adopting a different theory than the one accepted by the trial court with respect to one prong of the analysis, implicitly rejecting the dissent’s contention that LaFontaine prohibited affirmance based on the reevaluation of that prong]; see also id. at 1079-1080 [Lippman, Ch. J., dissenting]).


. Contrary to the view taken by Chief Judge Lippman in his concurrence, our decision in Wright does not conflict with this holding. In Wright, we held that the People committed a Brady violation by “fail[ing] to inform the defendant that the complainant had previously operated as an informant for the *890local police department” (86 NY2d at 593-594 [emphasis added]). We determined that this information was clearly “favorable” to the defendant because she could have used it to impeach police officers’ testimony — which differed in critical respects from reports the officers prepared after the crime — by showing they had a “motive” to favor the complainant’s version of events (id. at 596). The information also “would have provided the defense with an explanation for the decision by the police to disbelieve, and subsequently to arrest, [the] defendant” (id.). Accordingly, although “the witness in Wright was not acting as an informant in that case” (Lippman, Ch. J., concurring op at 897), the information in the police’s possession — that the complainant had previously been a police informant — was directly related to the defendant’s prosecution for assaulting the complainant and, therefore, knowledge of that information could be imputed to the People (see 86 NY2d at 598).